—Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 28, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a baker for, inter alia, threatening a co-worker. Claimant challenges the decision of the Unemployment Insurance Appeal Board finding that he lost his employment under disqualifying circumstances. We affirm. Threatening a co-worker has been held to constitute disqualifying misconduct (see, Matter of Saviano [Sweeney], 244 AD2d 743). Based on the testimony in the record, we find that the Board’s decision is supported by substantial evidence. While claimant denied that he had uttered any threats, it was for the Board to resolve any issues of credibility (see, Matter of Ambrosio [Hudacs], 199 AD2d 807). Claimant’s remaining contentions have been reviewed and found to be without merit.
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.